DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 5 April 2021 has been accepted and entered.
Response to Arguments
Applicant’s arguments, see remarks filed 5 April 2021, with respect to the rejection of claims 1-13 have been fully considered and are persuasive, in view of the presently amended claimed.  The rejection of claims 1-8 has been withdrawn. Claims 9-13 have been canceled.
Allowable Subject Matter
Claims 1-8, 14-16, 18, and 21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable for reasons of record as set forth by the Applicant in the remarks filed 5 April 2021, with respect to the argument that it would not have been obvious to limit the topical inspection enhancement layer to only the top surface of the photoresist layer, such that some of the sidewall of the photoresist layer is exposed, as this would interfere with the operation of the device of Lange (US 2012/0113416).
With respect to claim 14, Lange does not specify the claimed staining step.
Claims 2-8, 15, 16, 18, and 21 are allowable for reasons of dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R GAWORECKI whose telephone number is (571)272-8540.  The examiner can normally be reached on Monday-Friday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID MAKIYA can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARK R GAWORECKI/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        8 April 2021